DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 04/30/2022 have been fully considered but they are not persuasive.
Applicant arguments with respect to Leinemann  are moot in view of new grounds of rejection in view of Sams et al. US6106276.
Regarding Hasselmann, Applicant argues that the plain metal and corrugated metal structure, recited in the amended claims, distinguishes over the prior art.  Examiner respectfully disagrees.  The prior art of record teaches this feature. Further, applicant did not see fit to provide a drawing of this feature, thus suggesting that the feature is conventional and well understood in the art.   Applicant’s argument that Hasselmann’s teaching of a ceramic burner head obviates the rejection is not found persuasive.  Applicant’s argument amounts to attacking the reference individually.  Hasselmann is not relied upon for the teaching of the ceramic burner head.  Rather, Hasslemann is relied upon for teaching the height of  flame arrestors known in the art.   A reference is valid for all that it teaches.   Hasselmann’s teachings do not obviate the teachings of the primary reference. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical flame barrier of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 8, 9, 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sams et al. US6106276 in view of Corbin US3173411 and in view of Hasselmann US4917599.
Regarding claim 1, Sams et al. US6106276 discloses a flame arrester, comprising: 
a wall configured to separate an at-risk region from an external region, the wall comprising has a first side configured to face the at-risk region and a second side configured to face the external region, and wherein the wall is configured with opening that which passes through the wall from the first side to the second side (housing 90);
 a cylindrical flame barrier, inserted within the opening through said wall, having an underside configured to face in the direction the first side of the wall faces, and having a top side configured to face in the direction the second side of the wall faces  (54A, Fig. 3 and Fig. 4; Col. 4 Ln. 60-61);
wherein: 
the cylindrical flame barrier comprises a metal structure having a cross-sectional area (Fig. 3, Fig. 4, Col. 4 ln. 64-66)
the cylindrical flame barrier is configured with a height that extends from the underside to the top side (Fig. 3, Fig. 4)
	the through-flow gaps of the cylindrical flame barrier project through the wall and extend beyond the second side of the wall, and a portion of the flame barrier extends beyond the second side of the wall into the external region (Fig. 3 and Fig. 4). 
the top side of the cylindrical flame barrier is configured for burning-off of gas on the top side (Sam’s flame arrestor has passage ways and is formed of metal, Col. 4 Ln. 64-66, thus, as interpreted in light of the specification, Sams’ flame arrestor has the corresponding structure required to perform the recited function)

Sams does not expressly disclose
the cylindrical flame barrier including a coiling of plain metal and corrugated metal, the corrugations aligned in the height direction and forming in combination with the plain metal a multiplicity of through-flow gaps that extend a length in the height direction, the length determined by the height
the through-flow gaps of the cylindrical flame barrier project through the wall and extend beyond the second side of the wall, and the portion that extends is at least a fifth of the height of the cylindrical flame barrier, and 
the portion of the through-flow gaps extending beyond the second side of the wall into the external region are configured to distance a flame during the burning-off from the at-risk region by the at least the fifth of the height of the cylindrical flame barrier.

Regarding the phrase “configured to separate an at-risk region from an external region”, examiner interprets that applicant is not positively claiming the at-risk region and external regions.  In interpreting the claims, examiner considers the specification and the prosecution history.  Over the course of prosecution, applicant had previously amended the claims to positively recited these features, however the current iteration of claim amendments reverts away from those amendments.  Applicant has expressly amended the claims in a way which ensures that the at-risk region and external region are not positively recited elements and should be interpreted as intended use.  

Corbin US3173411 teaches a flame arrestor in the form of an annular cylinder comprising a metal structure having a cross-sectional area, and including a coiling of plain metal and corrugated metal, the corrugations aligned in the height direction and forming in combination with the plain metal a multiplicity of through-flow gaps that extend a length in the height direction, the length determined by the height the through-flow gaps of the cylindrical flame barrier (Fig. 5, Fig. 6, Col. 2Ln. 64 Col. 3 Ln. 7).  
The difference between the claimed subject matter and the prior art amounts to a mere simple substitution or selection of known flame arrestors in the art.  
Applicant did not see fit to provide a representative drawing of the coiling of plain metal and corrugated metal feature (see objections above).  This suggests to the examiner that at the time of filing applicant viewed this feature as conventional and well known in the art.  37 CFR 1.83(a).
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a flame arrestor such as taught by Corbin since doing so amounts to a simple substitution of known flame arrestors in the art with the known predictable result of preventing flashback.
Hasselmann US4917599 teaches a flame arrester comprising:
a cylindrical flame barrier (14, Fig. 1 and Fig. 2); a wall (12, Fig. 1) which separates an at-risk region (below the flame barrier) from an external region (above the flame barrier), 
wherein the cylindrical flame barrier is inserted within an opening in said wall (seen in Fig. 1), 
wherein the through-flow gaps of the cylindrical flame barrier project through the wall beyond the second side of the wall with at least a fifth of the height of the cylindrical flame barrier extending beyond the second side of the wall into the external region (seen in Fig. 1, more than half of the barrier extends external of the combustion chamber).
Hasselmann teaches that a flame arrestor with at least a fifth of its height extending into the external region is known and such a modification would have a reasonable expectation of success (abstract).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art flame arrestor such that it extends at least a fifth of its height into the external region since doing so amounts to a known arrangement of flame arrestors with the known predictable result of preventing flashback.  

Regarding claim 7, the previously combined references teach the flame arrester as claimed in claim 1, wherein the cylindrical flame barrier is configured in the form of a disk having a disk height having, and smaller height compared with a cross-sectional length extending normal to the disk height, the disk height being the flame barrier height and being smaller than the cross-sectional length (Sams, Fig. 3 and Fig. 4).
Regarding claim 8, the previously combined references teach the flame arrester as claimed in claim 1, further comprising at least one additional cylindrical flame barrier, and wherein the wall is configured with has at least one additional opening, which extends from the first side to the second side, and the flame arrester comprises at least one additional cylindrical flame barrier, and wherein the at least one additional cylindrical flame barrier projects through is inserted into the at least one additional opening in the wall (Sams, Fig. 3, Fig. 4, flame arrestors 54B, 54C, 54D).

Regarding claim 9, the previously combined references teach the flame arrester as claimed in claim 1, wherein the cylindrical flame barrier is further configured to occupy an annular space, having a cylindrical outer surface and a cylindrical inner surface, the cylindrical outer surface conforming to the passage through the wall, and the annular space surrounding an internal space, and the through-flow gaps extend in the  annular space surrounding an internal space, and wherein the internal space has a side configured to be nearest the external region and a side configured to be nearest the at-risk region, and the side configured to be nearest the external region opens is connected to the external region, and the flame arrester further comprises a blocking structure that is configured to close is closed off from the at-risk region the at a side of the internal space configured to be nearest the at-risk region.
Corbin US3173411 teaches a flame arrestor in the form of an annular cylinder, wherein the through-flow through-passage gaps extend in an annular space surrounding an internal space, and wherein the internal space is connected to the external region and is closed off from the at-risk region (see annotated Fig. 5 and 6 below). 

    PNG
    media_image1.png
    502
    633
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Sams with a flame arrestor as taught by Corbin since doing so amounts to a simple substitution of known flame arrestors in the art with the known predictable result of preventing flashback.  

Regarding claim 10, the previously combined references do not expressly teach the flame arrester as claimed in claim 9, further comprising a flow duct configured for a flowing of an inert gas into is provided in the internal space (Corbin, annotated Fig. 5 and Fig. 6 above depict a space that reads on the broadly claimed “duct”. Claim 10 lacks sufficient specificity to the flow path of the duct to distinguish over the prior art).


Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sams et al. US6106276 in view of Corbin US3173411 and in view of Hasselmann US4917599  and in view of  Vago US6338319.
Regarding claim 2, Sams does not expressly disclose the flame arrester as claimed in claim 1, wherein the cylindrical flame barrier has a lower edge, which is flush with the first side of the wall and the lower edge is directed in the direction that the first side of the wall faces.
	Vago US6338319 teaches a flame arrestor wherein the flame arrestor is mounted in a wall between an internal region and an external region and the edge of the flame arrestor which is on the side of the wall facing the interior space is flush with the side of the wall facing the interior space (Fig. 1, Col. 2 Ln. 43-51). 
	The difference between the prior art and the claimed subject matter amounts to a mere rearrangement of parts of the prior art device.   At the time of this office action, there is insufficient evidence on the record showing that this arrangement performs differently or in an unexpected manner.  

Claims 3, 4, 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sams et al. US6106276 in view of Corbin US3173411 and in view of Hasselmann US4917599  and in view of Staller et al. US20020092234.
Regarding claim 3, the previously combined references do not expressly teach the flame arrester as claimed in claim 1, further comprising a first fastening element which traverses the cross-sectional area of the cylindrical flame barrier and fastens the underside of the cylindrical flame barrier to the first side of the wall.
Staller et al. US20020092234 teaches a flame arrestor (112, Fig. 4) having a first fastening element which traverses the cross section of the flame arrestor (post 110) and fastens the underside of the cylindrical flame barrier to the first side of the wall, a second fastening element which rests against a top side of the flame arrestor (spacer 120), and wherein the second fastening element is connected to the first fastening element via a connection element that projects through a central opening in the flame barrier (post 110).  Staller teaches that his arrangement advantageously supplements a flame arrestor allowing it to extinguish a flame (¶9).   Staller further teaches the use of any one of various flame arrestor constructions known in the art (¶6).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Staller and Ishiguro in such a way as to achieve the claimed subject matter since doing so advantageously supplements a flame arrestor, is a known technique for improving similar devices in the art with known predictable results, and/or amounts to a simple substitution of known flame arrestors in the art with known predicable results. 
Regarding claim 4, the previously combined references do not expressly teach the flame arrester as claimed in claim 3, wherein the cylindrical flame barrier is further configured with a central opening that extends axially, through the cylindrical flame barrier, between the underside and the top side (Staller, Fig. 4, corresponding to sleeve 130), and the flame arrester further comprises comprising a second fastening element which rests against the top side of the flame barrier and is connected to the first fastening element via a connecting element that projects through the central opening in the cylindrical flame barrier (Staller, spacer 120, Sleeve 130, Fig. 4).
Regarding claim 5, the previously combined references do not expressly teach the flame arrester as claimed in claim 3 wherein either or both the first fastening element is a rod, or the and second fastening element is a rod  (Staller, post 110), or the first fastening element is a first rod, and the second fastening element is a second rod.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is insufficient teaching, suggestion or motivation in the prior art of record to further modify the prior art device to meet the combination of features required by claim 11. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                                 

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762